Per Curiam,
If the deed of March 4, 1882, from John S. Gish to his son Henry B. Gish, the plaintiff, for the land in controversy, had been admitted without competent evidence of its execution and delivery, there would be some merit in the first specification of error, but such was not the fact. The execution of the deed was not seriously questioned, and the testimony as to its delivery, as claimed by the plaintiff, was quite sufficient to justify the submission of that question to the jury. There was, therefore no error in admitting the deed in connection with the testimony as to those facts. Nor was there any error in admitting the testimony complained of in the second to fourth specifications inclusive. It requires no argument to show that it was both competent and relevant to the issue. It tended to show title in the plaintiff.
Without reciting or summarizing the testimony referred to, it is sufficient to say that it was fairly submitted to the jury, with full, correct and adequate instructions as to its effect, etc., and the verdict has, by necessary implication, established the facts that the deed in question was duly executed and properly delivered.
There is no error in the learned judge’s answer to defendant’s third point for charge, referred to in the fifth and sixth specifications; nor, in that part of his charge recited in the seventh specification. The eighth specification is not according to rule and is therefore dismissed.
We find nothing in either of the assignments of error that requires extended comment.
Judgment affirmed.